EXHIBIT 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into this 15th day of
October, 2012, by and between Emisphere Technologies, Inc., a Delaware
corporation with offices at 240 Cedar Knolls Road, Suite 200, Cedar Knolls, NJ
07027 (the “Company”) and Carl V. Sailer residing at 4 Greenbriar Lane,
Montvale, NJ 07645 (the “Employee”).

RECITALS

WHEREAS, the Company and the Employee desire for the Employee to be employed by
the Company as its Vice President of Marketing and Sales.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties do hereby
agree as follows:

AGREEMENT

1. Term. The term of this Agreement shall commence as of October 15, 2012 and
shall end on October 14, 2015 (“Term”). The Term shall automatically renew for
one year periods (each, a “Renewal Period”) unless either party provides the
other party with written notice that this Agreement will not be renewed at least
six (6) months prior to the commencement of any Renewal Period.

2. Duties of Employee.

(a) General Duties and Responsibilities. The Employee shall have such duties and
authority as shall be assigned to him from time to time by the President and
Chief Executive Officer of the Company (the “CEO”). It is anticipated that the
Employee will assist and support the CEO with respect to the CEO’s leadership
position regarding the Company’s sales and marketing efforts and initiatives,
and the Employee’s duties and authority shall be subject in all respects to the
authority and continued oversight of the CEO. The Employee shall not be elected
as an officer of the Company by the Company’s Board of Directors (the “Board”).

(b) Devotion of Entire Time to the Business of Company. The Employee agrees to
devote his entire time and best efforts to the performance of his duties for the
Company (except for permitted vacation periods and reasonable periods of illness
or other incapacity), and the Employee shall not, directly or indirectly, engage
or participate in any other employment or occupation, or in any activities which
may conflict with his duties or the best interests of the Company.
Notwithstanding the foregoing, nothing herein shall preclude the Employee from
engaging in charitable activities and community affairs.

3. Compensation and Benefits.

(a) Base Salary. The Employee shall receive an annual base salary of $255,000
(the “Base Salary”) payable in substantially equal installments in accordance
with the Company’s normal payroll practices.



--------------------------------------------------------------------------------

(b) Bonus. The Employee shall be entitled to a target bonus of up to forty five
percent (45%) of Base Salary per full calendar year of employment, prorated for
any partial years of employment. The amount of the actual bonus shall be
determined by the Board in its sole discretion based on goals prepared by the
CEO annually and approved by the Board. The bonus (the “Annual Bonus”) shall be
paid on March 15 of the following year (the “Bonus Payment Date”), provided the
Employee is actively employed as of the Bonus Payment Date. Notwithstanding the
foregoing, if the Company (A) terminates the Employee’s employment without Cause
pursuant to Section 4(d) prior to the Bonus Payment Date (and prior to the last
day of the calendar year with respect to which the Annual Bonus is to be paid),
or (B) provides notice of intent not to renew the Term pursuant to Section 1,
the Employee shall receive a prorated portion of the Annual Bonus the Employee
would have received but for his termination prior to the Bonus Payment Date
(based on the number of days the Employee remains in service during the calendar
year with respect to which the Annual Bonus is to be paid), which prorated
portion shall be paid in either case on the Bonus Payment Date.

(c) Employee Benefit Programs. The Employee shall be entitled to participate in
all formally established employee health and welfare benefit plans and similar
programs that are maintained for similarly situated employees of the Company, in
accordance with the terms and conditions of such plans and programs, provided
that the Company may at any time modify, discontinue or terminate any such
benefit plan or program now existing or hereafter adopted. If the Company
discontinues or terminates its health benefit plan for all employees of the
Company at any time during the Term or a Renewal Period, the Company shall pay
the Employee a taxable amount not to exceed the current annual Company-paid
portion of the cost to provide Employee with family health insurance coverage
(pro-rated as necessary for any partial year) per year. Any such payments shall
be made on a monthly basis for the remainder of the Term or any Renewal Period
and may, but shall not be required to be used by the Employee to obtain
replacement family health insurance coverage.

(d) Equity. The Employee shall be a participant in the Company’s 2007 Stock
Award and Incentive Plan (the “Plan”), and shall be granted Company stock
options in accordance with the terms attached hereto as Exhibit A. Any
additional stock options or equity compensation of any kind shall be in the
Board’s sole discretion.

(f) Vacation. The Employee shall be entitled to twenty (20) days of vacation per
calendar year of his employment. For 2012, the Employee shall be entitled to six
(6) days of vacation. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Employee. The Employee may not carry over
unused vacation from one calendar year to the next, except with the consent of
the Board, not to exceed ten (10) days, and (subject to applicable law) the
Employee will not be paid for unused accrued vacation upon separation of his
employment.

 

2



--------------------------------------------------------------------------------

(g) Expenses. The Company shall reimburse the Employee for reasonable business
expenses necessarily incurred in the ordinary course of the Employee’s duties
and in accordance with the Company’s policies.

(h) Withholding Taxes. The Company shall withhold from any amounts payable to
the Employee any amount it is required to withhold pursuant to applicable law.

(i) Parachute Payments. Notwithstanding any other provision of this Agreement,
in the event that any payment or other benefit received or to be received by the
Employee pursuant to this Agreement, together with any other payments or
benefits provided to the Employee under any other plan, program, policy,
arrangement or agreement (collectively, the “Payment”) would (but for this
Section 3(i)) constitute a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or would result in the
imposition on the Employee of an excise tax under section 4999 of the Code or
similar provision of state or local law, then the Payment made to the Employee
shall be reduced so that the aggregate present value of the Payment does not
exceed three times the Employee’s “annualized includible compensation for the
base period” (as such phrase is defined in Section 280G(d)(1) of the Code) minus
one dollar, with such reduction in the Payment being made in the manner that
will result in the receipt by Employee of the greatest after-tax benefit as
determined by the Company’s independent public accountants (the “Accountants”).
Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 3(i) shall be made in writing by the
Accountants whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 3(i).

4. Termination of Employment. The Employee’s employment hereunder may be
terminated as follows:

(a) Automatically and immediately, in the event of the death of the Employee;

(b) In the event of Permanent Disability, if the Company determines in good
faith that the Employee has become disabled during the Term or any applicable
Renewal Period in which event the Company shall have the right to give the
Employee notice of its intention to terminate his employment. In such event, the
Employee’s employment shall terminate effective as of the 30th day from the date
of such notice, provided that, within the 30-day period after such receipt, the
Employee shall not have returned to full-time performance of his duties. For
purposes of this Agreement, “Permanent Disability” shall mean the inability of
the Employee to perform the essential functions of one or more of

 

3



--------------------------------------------------------------------------------

his primary duties as a result of his incapacity, despite any reasonable
accommodation required by law, due to bodily injury or disease or any other
mental or physical illness, which inability continues for a period of one
hundred eighty (180) days, which need not be consecutive, within any three
hundred sixty five (365) day period;

(c) Automatically and immediately upon providing notice to the Employee at the
option of the Company, after approval by the Board, for “Cause.” As used herein,
“Cause” shall mean, in each case as determined in good faith by the Board:
(i) the commitment by the Employee of any act involving fraud or moral
turpitude, any act of dishonesty or breach of trust in connection with
Employee’s duties or obligations to the Company, (ii) willful misconduct or
gross negligence by the Employee in the performance of his duties to the
Company, or refusal to comply with any reasonable direction of the CEO or the
Board, after the Employee has been notified of such event in writing and has had
thirty (30) days from receipt of such notice to cure such event (if capable of
being cured), (iii) conviction of any felony, or (iv) any material breach by
Employee of his confidentiality and non-solicitation obligations to the Company.

(d) At the option of the Company, at any time without Cause on thirty (30) days’
prior written notice thereof to the Employee.

(e) At the option of the Employee, at any time on thirty (30) days’ prior
written notice thereof to the Company; or

(f) At the option of the Employee for Good Reason upon written notice thereof to
the Company as set forth in the final sentence of this Section 4(f). As used
herein “Good Reason” shall be (i) the Company’s material breach of this
Agreement; or (ii) the Company’s relocation of the Employee’s principal place of
employment to a location more than a 50 mile radius from 4 Becker Farm Road,
Roseland, NJ; provided, however, that no such condition shall constitute Good
Reason hereunder unless (i) the Employee notifies the Company in writing of his
intent to terminate employment for a reason set forth above within ninety
(90) days of the initial existence of such condition; (ii) the Company fails to
remedy such condition within thirty (30) days following its receipt of notice
from the Employee pursuant to clause (i) above; and (iii) any termination for
such reason must take place within one hundred twenty (120) days following the
initial existence of such condition.

5. Payments Upon Separation.

(a) Death. Upon the termination of the Employee’s employment due to death, the
Employee’s legal representatives shall be entitled to receive only (i) the
Employee’s Base Salary payable through the date of such termination;
(ii) reimbursement for reasonable business expenses necessarily incurred by the
Employee in the ordinary course of the Employee’s duties and in accordance with
the Company’s policies; (iii) a prorated portion of the Annual Bonus the
Employee would have received but for his termination prior to the Bonus Payment
Date, which prorated portion shall be paid on the Bonus Payment Date

 

4



--------------------------------------------------------------------------------

(the “Prorated Bonus Payment”); (iv) a prorated portion of benefits under the
Plan that the Employee would have received but for his termination (the
“Prorated Plan Benefit”); and (v) provided the Employee’s spouse timely elects
to continue family health insurance benefits under the federal law known as
COBRA, the Company shall pay the cost of such health insurance coverage at the
same rate the Company contributed for family health insurance coverage prior to
the Employee’s termination of employment with the Company until the earlier of
twelve (12) months or the loss of COBRA entitlement (the “Health Insurance
Benefit”). Subsections (i) and (ii) of this Section 5(a) are hereinafter
referred to as the “Accrued Rights”. Following the Employee’s termination of
employment due to death, except as set forth in this Section 5(a), the Employee
and his legal representatives shall have no further rights to any compensation
or any other benefits under this Agreement.

(b) Disability. Upon the termination of the Employee’s employment due to
Disability pursuant to Section 4(b), the Employee or the Employee’s legal
representatives shall be entitled to receive only the Accrued Rights (prorated
for the period of time in which the Employee was actively at work on a full-time
basis), the Prorated Bonus Payment (prorated for the period of time in which the
Employee was actively at work on a full-time basis), the Prorated Plan Benefit
(prorated for the period of time in which the Employee was actively at work on a
full-time basis), and the Health Insurance Benefit, subject to the Employee’s
timely COBRA election. Following the Employee’s termination of employment due to
Disability, except as set forth in this Section 5(b), the Employee and the legal
representatives shall have no further rights to any compensation or any other
benefits under this Agreement.

(c) Termination for Cause. Upon the termination of the Employee’s employment
hereunder by the Company for Cause pursuant to Section 4(c), the Employee shall
be entitled to receive only the Accrued Rights. Following the Employee’s
termination of employment by the Company for Cause, except as set forth in this
Section 5(c), the Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(d) Termination Without Cause or For Good Reason. Upon the termination of the
Employee’s employment hereunder by the Company without Cause pursuant to
Section 4(d), or by the Employee for Good Reason pursuant to Section 4(f), in
each case other than in connection with a Change of Control as specified in
Section 5(f) below, the Employee shall be entitled to receive (i) the Accrued
Rights, and (ii) subject to delivering to the Company an executed written
general release of claims in favor of the Company and its affiliates in a form
acceptable to the Company (the “Release”) within 21 days following the date the
Employee has been given a copy of the Release, and the expiration of the
revocation period for such Release has become irrevocable by its terms within 7
days following the date the Employee returns the executed Release to the
Company, (A) the Prorated Bonus Payment; (B) the Prorated Plan Benefit;
(C) provided the Employee timely elects to continue health insurance benefits
under the federal law known as COBRA, the

 

5



--------------------------------------------------------------------------------

Company shall pay the cost of family health insurance coverage at the same rate
the Company contributed for the Employee’s family health insurance coverage
prior to the Employee’s termination of employment with the Company until the
earlier of twelve (12) months or the loss of COBRA entitlement; provided,
however, that the Employee shall be responsible for the cost of any continuation
coverage under COBRA that extends beyond twelve (12) months; and (D) his Base
Salary in effect at termination, for six (6) months, payable in accordance with
the normal payroll practices of the Company (the “Severance Benefit”). Following
the Employee’s termination of employment by the Company without Cause or For
Good Reason, except as set forth in this Section 5(d), the Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.

(e) Resignation or Non-Renewal by the Employee or the Company. Upon the
Employee’s resignation pursuant to Section 4(e) or the non-renewal of the Term
pursuant to Section 1 by the Employee or the Company, the Employee shall be
entitled to receive only the Accrued Rights. Following the Employee’s
termination of employment by his resignation or expiration of the Term or any
Renewal Period, except as set forth in this Section 5(e), the Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.

(f) Effect of Change of Control. In the event that, within twelve (12) months
following a Change of Control, either: (i) Employee’s employment is terminated
without Cause, or (ii) Employee terminates his employment for Good Reason, then
Employee shall be entitled to receive (i) the Accrued Rights, and (ii) subject
to delivering to the Company the Release within 21 days following the date the
Employee has been given a copy of the Release, and the expiration of the
revocation period for such Release has become irrevocable by its terms within 7
days following the date the Employee returns the executed Release to the
Company, (A) the Prorated Bonus Payment; (B) the Prorated Plan Benefit;
(C) provided the Employee timely elects to continue health insurance benefits
under the federal law known as COBRA, the Company shall pay the cost of family
health insurance coverage at the same rate the Company contributed for the
Employee’s family health insurance coverage prior to the Employee’s termination
of employment with the Company until the earlier of twelve (12) months or the
loss of COBRA entitlement; provided, however, that the Employee shall be
responsible for the cost of any continuation coverage under COBRA that extends
beyond twelve (12) months; (D) his Base Salary in effect at termination, for six
(6) months, payable in accordance with the normal payroll practices of the
Company (the “Change of Control Severance Benefit”), provided, however, that
during the Employee’s first year of employment with the Company (and subject to
Employee’s continued employment for one full year), the Change of Control
Severance Benefit shall increase every two months by an amount equal to the
amount of Employee’s Base Salary in effect at termination for one (1) month,
such that, following one full year of employment, the Change of Control
Severance Benefit shall equal (and be capped at) the Employee’s Base Salary in
effect at termination for twelve (12) months; and (E) the vesting of all stock
option grants set forth on Exhibit A, regardless of date

 

6



--------------------------------------------------------------------------------

or condition of vesting. If, upon the Change of Control, (i) the Company shall
cease to be a stand-alone publicly traded entity, or (ii) the acquiring entity
is unwilling to assume the equity in an economically equivalent manner, then in
either event, all equity shall be deemed to have vested two (2) days prior to
the Change of Control, but only if such Change of Control shall actually be
consummated. Following the Employee’s termination of employment as described in
this Section 5(f) or otherwise in connection with a Change of Control, except as
set forth in this Section 5(f), the Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

For the purposes hereof, “Change of Control” shall mean (i) the acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than any individual, entity or group which, as of the date of this
Agreement, beneficially owns more than ten percent (10%) of the then outstanding
shares of common stock of the Company (the “Common Stock”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of the then outstanding Common Stock; provided,
however, that any acquisition by the Company or its subsidiaries, or any
employee benefit plan (or related trust) of the Company or its subsidiaries of
fifty percent (50%) or more of outstanding Common Stock shall not constitute a
Change of Control, and provided, further, that any acquisition by an entity with
respect to which, following such acquisition, more than fifty percent (50%) of
the then outstanding equity interests of such entity, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the outstanding Common Stock
immediately prior to such acquisition of the outstanding Common Stock, shall not
constitute a Change in Control; or (ii) the consummation of (A) a
reorganization, merger or consolidation (any of the foregoing, a “Merger”), in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Common Stock
immediately prior to such Merger do not, following such Merger, beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock of the corporation resulting from Merger, or
(iii) the sale or other disposition of all or substantially all of the assets of
the Company, excluding (a) a sale or other disposition of assets to a subsidiary
of the Company; and (b) a sale or other disposition of assets to any individual,
entity or group which, as of the date of this Agreement, beneficially owns more
than ten percent (10%) of the then outstanding Common Stock.

6. Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement. As
a condition of employment and the benefits provided pursuant to this Employment
Agreement, the Employee agrees to execute and abide by the terms of the
Company’s Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement, a copy of which is attached hereto as Exhibit B.

7. Non-Disparagement. The Employee agrees that he will not, during or after the

 

7



--------------------------------------------------------------------------------

Term or any applicable Renewal Period, make any disparaging statement about, or
otherwise embarrass or criticize, the Company or the Company’s officers,
directors or employees, or its affiliates.

8. Cooperation. During and after the Term and any applicable Renewal Period, the
Employee shall cooperate fully with the Company in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired during anytime in which the Employee was employed by the Company. The
Company shall fairly compensate the Employee for his time and shall reimburse
him for any reasonable out-of-pocket expenses incurred in connection with the
Employee’s performance of obligations pursuant to this Section 8. The Employee’s
full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness for the Company at mutually convenient times.

9. Assignment. Neither this Agreement nor any right or interest hereunder shall
be assignable by the Employee, the Employee’s beneficiaries or legal
representatives, provided, that nothing in this Section 9 shall preclude the
Employee from designating a beneficiary to receive any benefits payable
hereunder upon the Employee’s death or the executors, administrators or other
legal representatives of the Employee or the Employee’s estate from assigning
any rights hereunder to the person or persons entitled thereto. This Agreement
may be assigned by the Company without the consent of the Employee to a person
or entity which is an affiliate or a successor in interest (by law or agreement)
to substantially all of the assets or business operations of the Company. Upon
any such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

10. Arbitration. In consideration of the Company employing the Employee, and the
salary and benefits provided under this Agreement, the Employee and the Company
agree that all claims arising out of or relating to the Employee’s employment
including its termination, and excepting claims pursuant to the Confidentiality
and Non-Solicitation Agreement, which shall be resolved pursuant to the terms of
that agreement, shall be resolved by binding arbitration. The dispute will be
arbitrated in accordance with the rules of the AAA under its then existing
Employment Arbitration Rules by a single retired New Jersey Superior Court Judge
agreed upon by the parties, or if no agreement can be reached, by a qualified
arbitrator through AAA. Each party shall bear his/its own attorneys’ fees and
legal costs. The parties agree to file any demand for arbitration within the
time limit established by the applicable statute of limitations for the asserted
claims. This agreement to arbitrate will cover all matters directly or
indirectly arising out of or related to the Employee’s employment excepting only
any claims that are expressly excepted under this Agreement or not subject to
arbitration by law. The parties agree that all arbitration proceedings, and all
materials provided by the parties in connection therewith, shall be treated as
confidential. Notwithstanding this agreement to arbitrate, either party may seek
provisional injunctive or equitable relief in any court of competent
jurisdiction to prevent actual or threatened irreparable harm. THE PARTIES
UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

8



--------------------------------------------------------------------------------

11. Employee Acknowledgment. The Employee acknowledges that he has had the
opportunity to consult legal counsel and a tax advisor in regard to this
Agreement, and that he read and understands this Agreement. The Employee is
fully aware of the legal effect of this Agreement and has entered into it freely
and voluntarily and based on his own judgment and not based on any
representations or promises other than those contained herein.

12. Entire Agreement. This Agreement and the Company’s Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement contain the
entire understanding of the parties with respect to the employment of the
Employee by the Company and supersede any prior agreements between the parties
relating to the subject matter herein, which agreements are hereby mutually
terminated and cancelled. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

13. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

14. Headings. The headings of the sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof that would direct the applicable of the law of any
other jurisdiction.

16. Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or by email or
is deposited in the United States mail, postage prepaid, addressed as follows:

If to the Company:

Emisphere Technologies, Inc.

Attn: Corporate Secretary

240 Cedar Knolls Road

Cedar Knolls, NJ 07027

Fax No.: 973-532-8121

Email: mgarone@emisphere.com

 

9



--------------------------------------------------------------------------------

Copy to:

Pierce Atwood LLP

100 Summer Street, Suite 2250

Boston, MA 02110

Attn: Timothy C. Maguire

If to the Employee, to the following address:

Carl V. Sailer

4 Greenbriar Lane

Montvale, NJ 07645

Email: cvsailer@verizon.net

17. Execution By All Parties. This Agreement shall not be binding or enforceable
unless and until executed on behalf of all parties hereto and may be executed in
counterparts.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.

 

COMPANY EMISPHERE TECHNOLOGIES, INC. By:  

/s/ Michael R. Garone

Name:   Michael R. Garone Title:   Chief Financial Officer and Corporate
Secretary EMPLOYEE

/s/ Carl V. Sailer

Carl V. Sailer

 

11



--------------------------------------------------------------------------------

Exhibit A

Stock Option Grant

Stock Option Grant

Option Grant: The right to purchase one hundred and sixty thousand
(160,000) shares of common stock of the Company, par value $.01 per share
(“Common Stock”). The options shall be granted in four installments of 40,000
options, the first such grant occurring on October 15, 2012, and the remaining
installments being granted on the first, second, and third anniversary of the
initial grant date. The options shall become vested and exercisable as follows,
subject to the terms and conditions of a fully-executed stock option grant
agreement between the Company and Employee:

 

Grant Date

  

Vesting Date

   No. of  Shares
Vested     

Strike Price

October 15, 2012

   January 1, 2013      40,000       Closing price of the Common Stock on the
grant date

October 15, 2013

   October 15, 2014      40,000       Closing price of the Common Stock on the
grant date

October 15, 2014

   October 15, 2015      40,000       Closing price of the Common Stock on the
Grant Date

October 15, 2015

   October 15, 2016      40,000       Closing price of the Common Stock on the
Grant Date

 

12



--------------------------------------------------------------------------------

Exhibit B

Invention, Non-Disclosure, Non-Competition, and Non-Solicitation Agreement

(see attached)

 

13



--------------------------------------------------------------------------------

EMPLOYEE INVENTION, NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION
AGREEMENT

This Employee Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement (hereinafter referred to as the “Agreement”) is dated as of
October 15, 2012 (hereinafter referred to as the “Effective Date”) and is
between Emisphere Technologies, Inc., a Delaware corporation (hereinafter the
“Company”), having a place of business at 240 Cedar Knolls Road, Suite 200,
Cedar Knolls, New Jersey 07927, and Carl V. Sailer, an individual residing at 4
Greenbriar Lane, Montvale, NJ 07645 (hereinafter referred to in the first person
as “I,” “me” or “my”).

In consideration for the salary, bonus and benefits received under my certain
Employment Agreement with the Company dated of even date herewith, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree as follows:

 

  1. Inventions and Patents.

(a) I will promptly and fully disclose to the Company any and all inventions,
discoveries, trade secrets and improvements, whether or not patentable and
whether or not they are made, conceived or reduced to practice during working
hours or using the Company’s data or facilities, which I develop, make, conceive
or reduce to practice during my employment by the Company, either solely or
jointly with others (collectively, the “Developments”). All Developments shall
be the sole property of the Company, and I hereby assign to the Company, without
further compensation, all my right, title and interest in and to the
Developments and any and all related patents, patent applications, copyrights,
copyright applications, trademarks, trademark applications and trade names in
the United States and elsewhere. Notwithstanding the foregoing, Developments
shall not include any inventions, discoveries, trade secrets or improvements
that: (i) are not made, conceived or reduced to practice using the Company’s
information, data or facilities; and (ii) do not relate to the present business
of the Company, any business that is competitive therewith, or any future
business in which the Company engages.

(b) I will keep and maintain adequate and current written records of all
Developments (in the form of notes, sketches, drawings and as may be specified
by the Company), which records shall be available to and remain the sole
property of the Company at all times.

(c) I will assist the Company in obtaining and enforcing patent, copyright and
other forms of legal protection for the Developments in any country. Upon
request, I will sign all applications, assignments, instruments and papers and
perform all acts necessary or desired by the Company to assign all such
Developments fully and completely to the Company and to enable the Company, its
successors, assigns and

 

14



--------------------------------------------------------------------------------

nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof. I understand that my obligations under this Paragraph 1 will continue
after the termination of my employment with the Company and that during my
employment I will perform such obligations without further compensation, except
for reimbursement of expenses incurred at the request of the Company.

(d) In addition to my agreements set forth in subparagraph 1(c), I hereby
constitute and appoint the Company, its successors and assigns, my true and
lawful attorney, with full power of substitution for me, and in my name, place
and stead or otherwise, but on behalf of and for the benefit of the Company, its
successors and assigns, to take all actions and execute all documents on behalf
of me necessary to effect the assignment set forth in subparagraph 1(a), and
from time to time to institute and prosecute in my name or otherwise, but at the
direction and expense and for the benefit of the Company and its successors and
assigns, any and all proceedings at law, in equity or otherwise, which the
Company, its successors or assigns may deem proper in order to collect, assert
or enforce any claim, right or title of any kind in and to the Developments and
to defend and compromise any and all actions, suits and proceedings in respect
of any of the Developments and to do any and all such acts and things in
relation thereto as the Company, its successors or assigns shall deem advisable,
and I hereby declare that the appointment hereby made and the powers hereby
granted are coupled with an interest and are and shall be irrevocable by me in
any manner or for any reason.

(e) In order to avoid disputes over the application of this assignment to prior
inventions or copyrightable materials, I have listed on Schedule A to this
Agreement descriptions of patentable inventions and copyrightable materials that
I have developed and/or reduced to practice prior to my employment with the
Company and that I believe are, accordingly, excepted from the provisions of
this Paragraph 1.

 

  2. Proprietary Information.

(a) I recognize that my relationship with the Company is one of high trust and
confidence by reason of my access to and contact with the trade secrets and
confidential and proprietary information of the Company and of others through
the Company. I will not at any time, either during my employment with the
Company or thereafter, disclose to others, or use for my own benefit or the
benefit of others, any of the Developments or any confidential, proprietary or
secret information owned, possessed or used by the Company (collectively,
“Proprietary Information”). Such property shall not be erased, discarded or
destroyed without specific instructions from the Company to do so. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, data, know-how, marketing plans, forecasts, financial
statements, budgets, licenses, prices, costs and employee, customer and supplier
lists and any other information which is not generally known to the public and
which gives the Company the opportunity to obtain advantage over competitors who
do not know or use such information, such as research and development data,
techniques, formulas, clinical methods, clinical results,

 

15



--------------------------------------------------------------------------------

marketing strategies, management techniques, technical information relating to
organic chemistry, physical chemistry, analytical, pre-clinical, quality
control, quality assurance, product development, manufacturing processes,
manufacturing techniques, quality control and assurance methods and procedures,
information systems, information technologies and development, and information
regarding the Company’s customers and/or partners, including but not limited to
customer profiles, demographic data, marketing plans, sales data, preferences,
other business cycles, buying patterns, pricing and discounting, key contact
personnel, special requirements, financial and/or contractual relations, job
orders, requisitions, bids and bidding practices, unpublished promotional
material, and related information. I understand that the Company from time to
time has in its possession information which is claimed by others to be
proprietary and which the Company has agreed to keep confidential. I agree that
all such information shall be Proprietary Information for purposes of this
Agreement.

(b) My undertaking and obligations under this Paragraph 2 will not apply,
however, to any Proprietary Information which: (i) is or becomes generally known
to the public through no action on my part; (ii) is generally disclosed by the
Company to third parties without restriction on such third parties; (iii) is
approved for release by written authorization of the Board of Directors of the
Company (the “Board”); or (iv) is required to be disclosed pursuant to subpoena,
order of judicial or administrative authority, or in connection with judicial
proceedings to which the Company or I am a party, provided that I shall have
given the Company written notice of such disclosure at least 14 days prior to
such disclosure in order to provide the Company with an opportunity to oppose
and/or object to such disclosure and any such disclosure is subject to all
applicable governmental and judicial protection available for like material.

(c) Upon termination of my employment with the Company or at any other time upon
request, I will promptly deliver to the Company all copies of computer programs,
specifications, drawings, blueprints, data storage devices, notes, memoranda,
notebooks, drawings, records, reports, files and other documents (and all copies
or reproductions of such materials) in my possession or under my control,
whether prepared by me or others, in whatever form on whatever tangible medium,
which contain Proprietary Information. I acknowledge that this material is the
sole property of the Company, which I shall not retain.

(d) If requested to do so by the Company, I agree to sign a Termination
Certificate in which I confirm that I have complied with the requirements of the
preceding paragraph and that I am aware that certain restrictions imposed upon
me by this Agreement continue after termination of my employment. I understand,
however, that my rights and obligations under this Agreement will continue even
if I do not sign a Termination Certificate.

 

16



--------------------------------------------------------------------------------

  3. Absence of Restrictions Upon Disclosure and Competition.

(a) I hereby represent that, except as I have disclosed in writing to the
Company, and included in Schedule A to this Agreement, I am not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or information in the course of my
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

(b) I further represent that my performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep in confidence any information, knowledge or data acquired by me prior to my
employment with the Company, and I will not disclose to the Company or induce
the Company to use any confidential information or material belonging to any
previous employer or others.

 

  4. Non-Compete/Non-Solicitation

(a) During the term of my employment with the Company, I will not without the
express written consent of the Company, directly or indirectly, engage in,
participate in, or assist, as owner, part-owner, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity, any business
organization or person whose activities or products are directly or indirectly
competitive with activities or products of the Company.

(b) For so long as I am employed by the Company and for a period of 6 full
months thereafter, I will not without the express written consent of the
Company, directly or indirectly, engage in, participate in, or assist, as owner,
part-owner, partner, director, officer, trustee, employee, agent or consultant,
or in any other capacity, any business organization or person, anywhere in the
world where the Company does business, or where its products are marketed, whose
products are directly or indirectly competitive with products of the Company, or
whose principal business is oral drug delivery systems technology. For purposes
of this Section 4, “products of the Company” shall mean (i) oral B-12 products,
alone or in combination with other nutritional supplements; or (ii) other
products marketed or in development by the Company during the term of my
employment.

(c) I recognize that these restrictions on competition are reasonable because of
the Company’s investment in good will and in its intellectual property,
technology and professional and collaborative relationships and other
proprietary information and my knowledge of the Company’s business and business
plans. However if any period of time or geographical area should be judged
unreasonable in any judicial proceeding, then the period of time or geographical
area shall be reduced to such extent as may be deemed required so as to be
reasonable and enforceable.

 

17



--------------------------------------------------------------------------------

(d) During my employment with the Company and for 6 full months thereafter, I
will notify the Company in the event I take up a position of any sort with any
company or person whose activities or products are directly or indirectly
competitive with activities or products of the Company. I recognize and agree
that nothing in this Section 4(d) or any notice provided hereunder shall
constitute consent by the Company or the Board with respect to such occurrence
or a waiver or modification of the restrictions set forth in Sections 4(a) and
4(b) hereof.

(e) During my employment with the Company and for a period of 6 full months
thereafter, I shall not recruit or otherwise solicit or induce any employees of
the Company, to terminate their employment with, or otherwise cease their
relationships with, the Company or any of its subsidiaries. In addition, during
my employment with the Company and for a period of 6 full months thereafter, I
shall not recruit or otherwise solicit any person who was an employee of the
Company during any time within six months prior to the end of my employment with
the Company.

 

  5. Other Obligations and Agreements.

(a) I acknowledge that the Company from time to time may have agreements with
others which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to be bound by all such obligations
and restrictions which are made known to me and to take all action necessary to
discharge the obligations of the Company under such agreements.

(b) I agree that I will advise any prospective employers of the covenants and
restrictions of this Agreement, and authorize the Company to advise any other
company or person of the existence and terms of this Agreement.

 

  6. Miscellaneous.

(a) The partial or complete invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(b) This Agreement supersedes all prior agreements, written or oral, between me
and the Company relating to the subject matter of this Agreement. This Agreement
may not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by me and the Company. This Agreement does not
constitute an employment agreement, and no changes in my compensation, title or
duties or any other terms or conditions of my employment, including, without
limitation, the termination of my employment, shall affect the provisions of
this Agreement except as stated herein.

(c) As used herein, the term “Company” shall include Emisphere Technologies,
Inc. and any of its predecessors, subsidiaries, subdivisions or affiliates. The

 

18



--------------------------------------------------------------------------------

Company shall have the right to assign this Agreement to its successors and
assigns and all covenants and agreements hereunder shall inure to the benefit of
and be enforceable by said successors or assigns. I agree not to assign any of
my obligations under this Agreement. This Agreement will be binding upon my
heirs, executors and administrators.

(d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(e) I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

(f) This Agreement shall be deemed to be a sealed instrument and shall be
governed by and construed in accordance with the laws of the State of New Jersey
(without regard to its conflict of law provisions). The Company and I hereby
expressly consent to the jurisdiction of the courts of New Jersey to adjudicate
any dispute arising under this Agreement.

(g) I recognize that irreparable damages would be caused to the Company, and
that monetary damages would not compensate the Company for its loss, should I
breach the terms of this Agreement. Accordingly, in addition to all other
remedies available to the Company at law or in equity, upon an adjudication by a
court of a competent jurisdiction that I have violated or am about to violate
the terms of this Agreement, I hereby consent to the entry by a court of
competent jurisdiction of an injunction or declaratory judgment enforcing the
terms of this Agreement, including without limitation preventing disclosure or
further disclosure by me of Proprietary Information.

(h) If any one or more provisions of this Agreement shall for any reason be held
to be excessively broad as to time, duration, geographical scope, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

[SIGNATURE PAGE FOLLOWS]

 

19



--------------------------------------------------------------------------------

I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS, EFFECTIVE AS OF THE DATE FIRST ENTERED ABOVE. BY
SIGNING BELOW, I ACKNOWLEDGE AND AGREE THAT (A) THE COVENANTS AND RESTRICTIONS
OF THIS AGREEMENT ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF THE
COMPANY’S BUSINESS; (B) I AM ENTERING INTO THIS AGREEMENT VOLUNTARILY AND OF MY
OWN FREE WILL IN ORDER TO OBTAIN THE BENEFITS OF EMPLOYMENT BY THE COMPANY, I
HAVE NOT BEEN COERCED BY THE COMPANY OR ANY OTHER PARTY TO ENTER INTO THIS
AGREEMENT, AND I HAVE CONSULTED WITH LEGAL COUNSEL WITH RESPECT TO THE TERMS OF
THIS AGREEMENT.

 

 

Carl V. Sailer Date:  

 

 

Accepted and agreed to: EMISPHERE TECHNOLOGIES, INC. By:  

 

  Name: Michael R. Garone   Title: Chief Financial Officer

 

Date:  

 

 

 

20



--------------------------------------------------------------------------------

SCHEDULE A

Prior Inventions, Copyrights, Confidentiality Obligations, etc.

 

21